Citation Nr: 1750335	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  11 23-341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for asthma with bronchitis, to include as secondary to service-connected obstructive sleep apnea (OSA). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board previously reopened and remanded this claim in February 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary prior to final adjudication of the Veteran's appeal.  

In the February 2017 decision and remand, the Board made a finding of fact that the Veteran was presumed sound with respect to his respiratory system at service entrance.  The April 2017 examiner found that asthma clearly and unmistakably existed prior to service and that it was not aggravated beyond its natural progression.  However, the examiner's opinion is unclear as to whether the clear and unmistakable standard was used in determining whether asthma was not aggravated beyond natural progression in service.  The examiner stated that there was no evidence of aggravation of his asthma as a result of active service in the medical opinion; however, in the examination report, the examiner noted that the Veteran reported that "[h]e had acute asthma when he trained in the gas chamber.  He was given a rescue inhaler in the Army.  He had acute asthma in Germany during winter and with change of season."  

In addition, the April 2017 examiner's opinion limits its secondary service connection analysis to consideration of the question of whether the Veteran's asthma may have been "caused" by service-connected disabilities.  The Board finds that the April 2017 VA medical opinion is inadequate with respect to aggravation, as it fails to address the question of whether the Veteran's claimed asthma may be aggravated by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 449 (1995).  Under the circumstances, the Board finds that a remand for a supplemental VA medical opinion is warranted to obtain adequate opinions addressing the unresolved medical questions raised in connection with this issue. 

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record. Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

2. If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159. All records/responses received should be associated with the claims file. If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3. Obtain from the Birmingham VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran that have not been associated with the claims file.

4. After #1-3 is complete, please obtain a supplementary VA medical opinion in order to determine the etiology of his asthma, preferably from the April 2017 medical provider (but if that provider is unavailable, another provider may provide the opinion). The claims folder, to include a copy of this Remand, must be made available to and reviewed by the opinion provider prior to completion of the opinion.

The examiner should address the following: 

a. Is it clear and unmistakable (obvious, manifest, undebatable) that asthma did not increase in severity during service beyond the natural progress of the condition?  Please consider and discuss as necessary the Veteran's repeated statements that his asthma worsened in service when he trained in the gas chamber; that he was given a rescue inhaler in the Army; and that his asthma worsened in Germany during winter and with the change of seasons.

b. If the answer to (a) is Yes, is it at least as likely as not (50% or more probable) that the Veteran's current asthma disability is related to service?  If the answer to (a) is Yes, the presumption of soundness has not been rebutted, so the rationale for this opinion cannot be that asthma pre-existed service, as the Veteran is presumed sound at entry.

c. Is it at least as likely as not (a 50% or greater probability) that the Veteran's asthma was aggravated by (any increase due to) his service-connected disabilities (sleep apnea, allergic rhinitis, and chronic sinusitis)?  Please consider and discuss as necessary the July 2016 VA examination opinion that OSA could worsen asthma.

d. If the opinion is to the effect that a service-connected disability aggravated asthma, please identify, to the extent possible, the degree of additional disability (pathology/impairment) resulting from such aggravation, indicating the "baseline" severity of such disability prior to any aggravation by a service-connected disability and the level of severity existing after the aggravation occurred.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate. The examiner should take into consideration that the Veteran is competent to report in-service and post-service symptom experiences. 

5.  Thereafter, readjudicate the Veteran's claim.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative, if any.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




